Citation Nr: 0915781	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a pulmonary embolism 
(claimed as blood clots), to include as secondary to service-
connected residuals of a right ankle injury.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO denied an 
increased rating for the service-connected residuals of a 
right ankle injury and denied service connection for 
pulmonary embolism.  The Veteran perfected an appeal 
regarding the rating assigned the right ankle disability and 
the denial of service connection.

The appeal was before the Board in March 2008.  At that time, 
the Board decided the increased rating claim on the merits; 
thus, this claim is no longer in appellate status.  The Board 
remanded the claim for service connection for pulmonary 
embolism for additional development, to include the issuance 
of an additional notification letter pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) and to afford the 
Veteran a VA examination.  After review of the subsequent 
development, the Board finds that VA has substantially 
complied with the directives contained in the March 2008 
remand, and, thus, the claim is ripe for adjudication upon 
the merits.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The preponderance of the evidence is against a finding 
that the Veteran's post-service pulmonary embolism is 
attributable to service or any incident of service; the 
preponderance of the evidence is against a finding that his 
service-connected residuals of a right ankle injury caused or 
aggravated the pulmonary embolism.


CONCLUSION OF LAW

Service connection for pulmonary embolism (claimed as blood 
clots) is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued multiple VCAA notification letters 
during the pendency of this appeal, to include April 2008 and 
September 2008 letters issued pursuant to the March 2008 
Board remand. The April 2008 and September 2008 notices 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  The 
Veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  In addition, these letters provided the Veteran 
notice regarding the evidence and information needed to 
establish disability ratings and effective dates, as outlined 
in Dingess.  The Veteran was provided notice regarding the 
elements of a secondary service connection claim, to include 
on the basis of aggravation, and sent a copy of the amended 
version of 38 C.F.R. § 3.310.  The the claim was 
readjudicated in a February 2009 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA medical records, and private 
medical records.  Pursuant to the Board remand, the record 
now also includes the report from a December 2008 VA 
examination.  After review of the examination report, the 
Board finds that it provides competent, non-speculative 
evidence regarding whether the pulmonary embolism was 
attributable to an incident of service or was caused or 
aggravated by the service-connected residuals of a right 
ankle injury.  Although the Board is cognizant that the 
examiner did not use the word "aggravation" in his opinion, 
and thus, did not use the language requested by the Board, in 
the Board's judgment the opinion adequately addresses the 
question before the Board.  The examiner's opinion 
communicates that the examiner found no connection between 
the occurrence of the pulmonary embolism and service and/or 
the service-connected disability.  Further, the Board 
indicated that the opinion should be provided by a specialist 
in pulmonology.  Although he did not list his specialty, 
review of this opinion demonstrates that the examiner had 
knowledge of this area of medicine.  Thus, the Board finds 
that he was competent to provide the opinion requested.  
Thus, there is no duty to provide another examination.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Stegall, supra.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
See 71 Fed. Reg. 52744 (2006).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran contends that he developed a pulmonary embolism 
due to either incidents of his active service, or in the 
alternative, as due to the service-connected residuals of a 
right ankle injury.  The claims file indicates that the 
Veteran was treated for the pulmonary embolism in question in 
February 1999, less than a year after discharge from service.

A March 1999 VA treatment record documents the Veteran's 
statement that he had chest pain during football practice and 
was told he had pulmonary embolus.  The Veteran did not 
indicate a date that this occurred.  The clinician assessed 
an isolated history of pulmonary embolus without underlying 
disease.  It is, thus, unclear the date of the "isolated 
history" the clinician is referring to in this record.  In 
the Veteran's letters of record, however, he has not 
indicated any diagnosis or treatment of a pulmonary embolism 
prior to February 1999.  In this regard, in a July 2005 
letter, the Veteran indicated that February 1999 was the 
first time he knew he had a pulmonary embolism.

In these circumstances, the Board finds that the Veteran has 
not made a contention that the disability was diagnosed prior 
to or during service, but rather that the post-service 
pulmonary embolism was due to prolong sitting during service 
(such as in long flights) or due to service-connected 
residuals of a right ankle injury.  

In a January 2006 VA Form 9 (substantive appeal), the Veteran 
wrote in essence, that there was not evidence against his 
contention, and that service connection should be granted 
with "a 10 percent rating since there is no definitive 
explanation."

Service treatment records do not document any findings of a 
pulmonary embolism.

Records dated in February 1999 document the treatment for the 
pulmonary embolism.  A discharge summary from private 
hospitalization from February 19th to the 24th indicates that 
no definite source was identified by extensive evaluation for 
pulmonary embolism.  In this regard, venous ultrasound 
studies of lower extremities, transesophageal echocardiogram, 
and CT of abdomen was negative for either IVC tumor or 
thrombus.

Prior to the December 2008 VA examination obtained upon 
remand, the claims file contained multiple records indicating 
that no confirmed etiology was found for the disability.

In an October 1999 private record, a clinician found that the 
source was never identified for the idiopathic pulmonary 
embolism and found there was the possibility of an "unusual 
hereditary" hypercoagulable state.

A January 2000 private treatment record documents that the 
underlying etiology of the hypercoagulable state was not yet 
understood.

A March 2000 private record also documents a clinician's 
finding that no deep vein thrombosis or other definite source 
for the Veteran's embolism was definitely identified after 
testing.  The clinician noted that a hypercoagulable state 
was therefore presumed.

An October 2000 VA treatment record also documents that there 
was a history of pulmonary emboli of indefinite etiology.

An April 2003 private medical report shows a diagnosis of 
"Pulmonary embolus, February 1999, etiology uncertain."

In a May 2005 VA treatment record, a clinician documented 
that the exact nature of the "hypercoagulable states 
apparently had not been elucidated."

A clinician, in an August 2005 VA treatment record, wrote 
that the Veteran stated that he had multiple pulmonary 
embolisms at one time and that hematologists could not find 
the cause.  The Veteran was placed on the medication Coumadin 
for life.

Based on this evidence of record, the Board sought a VA 
medical opinion.  The examiner indicated that the claims file 
was reviewed in detail.  He found that the Veteran 
inexplicably experienced pulmonary embolus in February 1999.  
Upon seeking treatment, he was first diagnosed as having 
pneumonia, but was later correctly diagnosed.  There were 
findings of spontaneous pulmonary emboli, "in the absence of 
discernible deep vein thrombosis, he had been active, and 
involved in usual daily activities and occupations duties, 
without any immobility, surgery, or injury to any limbs, and 
without any other underlying medical condition which would 
predispose to thomboembolic phenomenon."  The examiner found 
that there were no findings of thrombosis/swelling regarding 
the right ankle or right lower extremity at the time of the 
pulmonary embolism.  The examiner opined that the Veteran's 
long overseas flights had been many years previous, and had 
not been at all a factor.

The Veteran also had no discernible residuals of the prior 
pulmonary embolism episode, and had not had embolisms since 
the February 1999 treatment.  The examiner indicated that the 
only "chronic disability" was the requirement that the 
Veteran needed to take anticoagulation medication and was 
monitored.

Physical examination was normal.  The examiner wrote that 
upon laboratory evaluation, soon after the pulmonary 
embolism, protein C level was found to be decreased.  There 
were no other indications of an underlying hypercoagulable 
state found and no underlying malignancy.  No deep venous 
thrombosis was found.  The examiner highlighted that protein 
C deficiency was one of the several underlying causes of 
unexplained thomboembolic phenomenon.

Based on these findings, the examiner determined that it was 
less likely than not that the Veteran's pulmonary embolism 
was incurred due to service or any event or condition of 
service.  Specifically, the examiner found that there is no 
pathophysiological reason to attribute the occurrence of the 
pulmonary embolism to a "couple of instances of remote air 
flight travel, because that would have been associated with a 
deep vein thrombosis in the immediate time frame of the air 
travel - not years subsequently."

Regarding the right ankle, the examiner wrote that a deep 
vein thrombosis would have occurred at the time of 
immobility, such as post operatively, or, in the acute 
setting of a casting or splinting, or some other factor which 
would favor venous stasis.  The examiner found none of these 
factors present at the time of the embolism in question.  
Further, the examiner reiterated, that no deep vein 
thrombosis was "even found in this veteran."

The examiner concluded his opinion by stating that, as had 
been remarked by the Veteran's health care providers, the 
"proximate" cause of the pulmonary embolism in a "young, 
otherwise healthy male is not known, and will not ever be 
determined with certainty."  He noted, however, that the 
most likely cause was a protein C deficiency, "which is the 
source of a hypercoagulable state."

Analysis

The Board finds that service connection for pulmonary 
embolism is not warranted.  There is no medical documentation 
of this disability during service, and the Veteran had not 
contended otherwise.  Rather, he has contended that the 
embolism treated in February 1999 was due to sitting for long 
periods of time during service and/or that the disability was 
secondary to the service-connected residuals of a right ankle 
injury.  Prior to the March 2008 Board remand, there was 
substantial medical documentation of the treatment and 
evaluation of the pulmonary embolism, but no confirmed 
etiology.

The December 2008 VA examination report documents that the 
examiner reviewed the evidence of record and physically 
examined the Veteran.  The examiner found, in essence, that 
it was less likely than not that the pulmonary embolism was 
due to service.  Although cognizant that the examiner did not 
specifically state that the service-connected disability did 
not aggravate the pulmonary embolism, the examiner indicated 
that the Veteran did not have any underlying medical 
condition that would predispose the Veteran to this one time 
development of embolism, and further indicated, in essence, 
that there were no findings of the ankle that would "favor 
venous stasis."  After review of this opinion, the Board 
finds that the examiner adequately addressed the contention 
presented, and found that the disability was not due to 
service or secondary to the service-connected residuals of a 
right ankle injury.  Thus, the only competent opinion of 
record that addresses whether it is as likely as not that the 
pulmonary embolism is somehow attributable to service weighs 
against the claim.

The Board is cognizant that the examiner, in essence, 
indicated that there was no present disability, other than 
the requirement that the Veteran take medication and be 
monitored.  In light of the Veteran having to take medication 
for his lifetime and the requirement that he be monitored, 
the Board finds that there is a disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (In the absence of proof of 
a present disability, there can be no valid claim).

The Board has considered the Veteran's contentions regarding 
causation between events of service and the development of 
the pulmonary embolism and/or between the service-connected 
residuals of a right ankle injury and the pulmonary embolism.  
The Veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render an 
opinion regarding the etiology of pulmonary embolism.  
Accordingly, his lay opinion does not constitute competent 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the Board's 
judgment, a pulmonary embolism is not the type of disability 
that can be diagnosed by a layperson.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise to diagnose a 
pulmonary embolism or opine that a pulmonary embolism is due 
to another disability or an event of service, such as sitting 
for long periods of time in airplanes.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  In this case, he cannot 
provide a competent opinion regarding diagnosis or causation.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim to service connection for a pulmonary embolism must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for pulmonary embolism (claimed as blood 
clots), to include as secondary to service-connected 
residuals of a right ankle injury, is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


